Citation Nr: 1504450	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  10-09 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1965 to June 1967, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issue of entitlement to service connection for erectile dysfunction, which was also certified to the Board, was granted by the RO in a September 2014 rating decision.  As such, this issue is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for peripheral neuropathy of the bilateral upper and lower extremities, including as secondary to service-connected diabetes mellitus.  For the following reasons, these claims must be remanded.

The Veteran has not been provided with a VA peripheral neuropathy examination.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The regulations at 38 C.F.R. § 3.159(c)(4) present a low threshold for the requirement that evidence indicate that the claimed disability may be associated with in-service injuries for the purposes of a VA examination.  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  See 38 U.S.C.A. § 5103A(d)(2); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the record shows that the claimed disabilities may be associated with service-connected diabetes mellitus, and the record does not contain sufficient evidence to adjudicate the claims.  Therefore, a remand is necessary to afford the Veteran a VA examination to address the etiology of any currently-diagnosed peripheral neuropathy of the upper and lower extremities.

Specifically, VA treatment records and examinations dated early in the appeal period indicate an absence of peripheral neuropathy symptoms and diagnoses, but VA treatment records dated in September 2012 and August 2013 suggest there may be a current diagnosis of diabetic neuropathy of one or both lower extremities.  However, the actual diagnoses, onset, and etiology are unclear.  The Veteran also has many non-service-connected diagnoses, including seizure disorder, essential tremor, and gout, and it is unclear whether his neurological symptoms may be related to these disorders or to his diabetes.

In his March 2010 substantive appeal, the Veteran stated that all his treatment was at the VA Medical Center (VAMC) in Lexington, Kentucky.  VA records dated up to February 2014 have been associated with the claims file.  Additionally, VA treatment records dated in 2010 and 2011 note that the Veteran was being treated by a private neurologist.  However, the most recent private neurology treatment records associated with the claims file are dated in 2003.  On remand, obtain any relevant VA treatment records and ask the Veteran to identify any private providers who have treated him for peripheral neuropathy and attempt to obtain any identified relevant outstanding treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant VA treatment records, including those from the Lexington VAMC dated from February 2014 to the present. 

2.  Ask the Veteran to identify any private providers who have treated him for peripheral neuropathy since 2003.  After obtaining any necessary authorization, request any identified outstanding relevant treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself as well as from individuals, such as friends and family members, who have first-hand knowledge and/or were contemporaneously informed the onset and/or recurrence of his peripheral neuropathy symptoms during and/or since service.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above and associating any additional treatment records with the claims file, schedule the Veteran for an appropriate VA examination to determine the etiology of any current peripheral neuropathy of the upper or lower extremities.  The examiner should review the claims file and note such review in the report.  The examiner should:

a.  Identify any peripheral neuropathy of the upper or lower extremities found to be present at any time since July 2009.  

b.  For any identified peripheral neuropathy of the upper or lower extremities, or any diagnosis manifested by tingling/numbness/decreased circulation/etc. of the upper and/or lower extremities, state whether it is at least as likely as not that the diagnosis:

i.  is related to or had its onset in service.  

ii.  was caused or aggravated, at least in part, by diabetes mellitus type II.

The non-service-connected diagnoses of tremor, seizure disorder, and gout should be addressed in this analysis.

c.  If any peripheral neuropathy, or other diagnosis manifested by tingling/numbness/decreased circulation/etc. of the upper and/or lower extremities, was aggravated (permanently worsened beyond its normal progression) by diabetes mellitus, to the extent possible please establish a pre-aggravation baseline level of disability and compare it to the current level of disability.  If this is not possible, please explain why not.

A complete rationale for the conclusions reached should be set forth.  

5.  Then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.











	(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

